In the United States Court of Federal Claims
                              OFFICE OF SPECIAL MASTERS

***************** ***
JACOB JAMES CAMPBELL,                  *    No. 13-121V
                   Petitioner,         *    Special Master Christian J. Moran
                                       *
                                       *    Filed: April 22, 2015
v.                                     *
                                       *    Attorneys’ fees and costs; award
                                       *    in the amount to which
SECRETARY OF HEALTH                    *    respondent does not object.
AND HUMAN SERVICES,                    *
                   Respondent.         *
                                       *
                                       *
********************
Sean Greenwood, Scott Patton, PC, Houston, TX, for Petitioner;
Lynn Ricciardella, U.S. Dep’t of Justice, Washington, DC, for Respondent.

               UNPUBLISHED DECISION ON FEES AND COSTS1

       On April 20, 2015, respondent filed a stipulation of fact concerning final
attorneys’ fees and costs in the above-captioned matter. Previously, petitioner
informally submitted a draft application for attorneys’ fees and costs to respondent
for review. Upon review of petitioner’s application, respondent raised objections
to certain items. Based on subsequent discussions, petitioner amended his
application to request $14,211.45, an amount to which respondent does not object.
The Court awards this amount.

      On February 15, 2013, Jacob James Campbell filed a petition for
compensation alleging that the hepatitis A (“Hep A”), hepatitis B (“Hep B”),
and/or Measles-Mumps-Rubella (“MMR”) vaccines, which he received on June
16, 2011, caused him to suffer Guillain-Barré syndrome (“GBS”). Petitioner

       1
          The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the parties have 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
received compensation based upon the parties’ stipulation. Decision, issued Feb.
13, 2015. Because petitioner received compensation, he is entitled to an award of
attorneys’ fees and costs. 42 U.S.C. § 300aa-15(e).

       Petitioner seeks a total of $14,211.45, in attorneys’ fees and costs for his
counsel. Additionally, in compliance with General Order No. 9, petitioner states
that he incurred no out-of-pocket litigation expenses while pursuing this claim.
Respondent has no objection to the amount requested for attorneys’ fees and costs.

        After reviewing the request, the Court awards the following:

        A lump sum of $14,211.45, in the form of a check made payable to
        petitioner and petitioner’s attorney, Sean Greenwood, for attorneys’
        fees and other litigation costs available under 42 U.S.C. § 300aa-15(e).

      The Court thanks the parties for their cooperative efforts in resolving this
matter. The Clerk shall enter judgment accordingly.

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                              s/Christian J. Moran
                                              Christian J. Moran
                                              Special Master




                                          2